17‐635‐cv (L) 
     Toussaint v. NY Dialysis Servs., Inc. 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                     
                                              SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  19th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GUIDO CALABRESI, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          EDWARD R. KORMAN, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         LESLIE TOUSSAINT, 
13    
14                 Plaintiff–Appellant–Cross‐Appellee, 
15                                   
16                                  v.                                          Nos. 17‐635 (L), 17‐636 (XAP) 
17                                                                             
18         NY DIALYSIS SERVICES, INC.,   
19    
20                 Defendant–Appellee–Cross‐Appellant.** 

     * Judge Edward R. Korman, of the United States District Court for the Eastern District of 
     New York, sitting by designation. 
     ** At oral argument, counsel for NY Dialysis Services withdrew its cross appeal of the 
     District Court’s denial of its motion for sanctions pursuant to 28 U.S.C. § 1927 and 
     Federal Rule of Civil Procedure 11(b). 
 1         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2          
 3         FOR APPELLANT:                                    MICHAEL H. SUSSMAN, Sussman & 
 4                                                           Associates, Goshen, NY. 
 5          
 6         FOR APPELLEES:                                    EVE I. KLEIN (Katelynn M. Gray, on 
 7                                                           the brief), Duane Morris LLP, New 
 8                                                           York, NY. 
 9                                                            
10         Appeal from a judgment of the United States District Court for the 

11   Southern District of New York (Kenneth M. Karas, Judge).    UPON DUE 

12   CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED 

13   that the judgment of the District Court is AFFIRMED. 

14         Leslie Toussaint appeals from a judgment of the District Court (Karas, J.) 

15   granting summary judgment to NY Dialysis Services, Inc. (“NYDS”) on his race 

16   discrimination claim under 42 U.S.C. § 1981 and section 296 of the Executive Law 

17   of the State of New York.    We assume the parties’ familiarity with the facts and 

18   record of the prior proceedings, to which we refer only as necessary to explain our 

19   decision to affirm. 

20         On summary judgment, claims for race discrimination under section 296 

21   and 42 U.S.C. § 1981 are analyzed under the familiar burden‐shifting framework 

22   set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).    See 

23   Ruiz v. County of Rockland, 609 F.3d 486, 491 (2d Cir. 2010) (42 U.S.C. § 1981); 



                                                   2 
 1   Weinstock v. Columbia Univ., 224 F.3d 33, 42 n.1 (2d Cir. 2000) (section 296).   

 2   Under that framework, once a plaintiff who lacks direct evidence of 

 3   discrimination establishes a prima facie case, the burden of production shifts to 

 4   the defendant to “offer a legitimate nondiscriminatory reason for the 

 5   termination.”    Ruiz, 609 F.3d at 491–92.    If the defendant is able to do so, the 

 6   plaintiff must show that the defendant’s proffered reason was a pretext for 

 7   discrimination.    Id. at 492. 

 8          Toussaint first argues that the District Court erred in holding that because 

 9   no reasonable jury could conclude that he was terminated “under circumstances 

10   giving rise to the inference of discrimination,” he failed to make a prima facie case 

11   of race discrimination.    Id.    “A plaintiff may raise such an inference by showing 

12   that the employer subjected him to disparate treatment, that is, treated him less 

13   favorably than a similarly situated employee outside his protected group.”   

14   Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000).    Toussaint argues that 

15   NYDS treated him less favorably than Amanda Warbington, the “non‐black 

16   technician who provoked his response.”1    Joint App’x 15.   

17            

     1  Except for his contention that Warbington was treated more favorably, Toussaint offers 
     no evidence, or even allegations, that he was discriminated against on the basis of race. 

                                                 3 
 1         But even assuming arguendo that Toussaint had established a prima facie 

 2   case, he failed to demonstrate that NYDS’s proffered reason for his firing was 

 3   pretextual.    Toussaint argues that a reasonable jury could so conclude because 

 4   NYDS incorrectly credited Warbington’s account of the September 13 incident, 

 5   while rejecting Toussaint’s.    But “we are decidedly not interested in the truth of 

 6   the allegations against plaintiff.    We are interested in what motivated the 

 7   employer.”    McPherson v. N.Y.C. Dep’t of Educ., 457 F.3d 211, 216 (2d Cir. 2006) 

 8   (quotation marks omitted).    Toussaint failed to adduce any evidence that NYDS 

 9   did not sincerely believe Warbington’s account or that otherwise would permit a 

10   reasonable factfinder to conclude that race was the real reason for Toussaint’s 

11   termination.    See Graham, 230 F.3d at 44. 

12         We have considered Toussaint’s remaining arguments and conclude that 

13   they are without merit.    For the foregoing reasons, the judgment of the District 

14   Court is AFFIRMED. 

15                                          FOR THE COURT: 
16                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                               4